Citation Nr: 0946034	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 10 percent for the service-connected arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1987.   

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2006 which 
denied entitlement to a disability rating in excess of 10 
percent of the left knee disability.  

In a July 2007 rating decision, the RO determined that was no 
clear and unmistakable error in a September 30, 2004 rating 
decision which denied entitlement to service connection for a 
back disability.  The Veteran was notified of this decision 
and filed a timely notice of disagreement.  A statement of 
the case was issued in November 2009.  In a January 2009 
rating decision, the RO granted service connection for 
depressive disorder rated at 30 percent, a lumbar spine 
disability rated at 20 percent, a right knee disability rated 
at 10 percent, tinnitus rated at 10 percent, and hearing loss 
rated at zero percent.  The Veteran filed a timely notice of 
disagreement as to the disability ratings assigned to all 
disabilities except for the tinnitus. A statement of the case 
was issued in November 2009, subsequent to the Travel Board 
hearing.  However, the Veteran did not file a substantive 
appeal.  These issues have not been certified for appeal and 
are not before the Board for appellate consideration.  See 
38 C.F.R. § 20.200.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the October 2009 Board hearing, the Veteran stated that he 
was receiving Social Security Administration (SSA) disability 
benefits for his left knee disability and back.  It does not 
appear that any SSA records have been obtained.  In Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court of 
Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in possession of 
SSA are constructively in possession of VA (See 38 C.F.R. § 
3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the claimant under 
38 U.S.C.A. § 5107(a).

The record shows that the Veteran receives treatment for his 
left knee at the VA healthcare systems in Clarksburg.  The 
Board finds that the RO/AMC should make an attempt and obtain 
the VA treatment records from the Clarksburg VA healthcare 
system dated from August 2009.  VA has a duty to seek these 
records. 38 U.S.C.A. § 5103A(b)(1).   Additionally, the 
Veteran's representative alleged that the January 2009 VA 
examination was inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.

2.  Obtain all records of the Veteran's 
treatment for his left knee disability 
from the VA medical facility in Clarksburg 
dated from August 2009.  Incorporate the 
records into the Veteran's claims file. If 
no records are available, documentation 
stating such should be incorporated into 
the claims file.

3. After completion of #1-2, schedule the 
Veteran for an orthopedic examination of 
the left knee to determine the extent of 
disability.  The examiner should review 
the claims file and perform all necessary 
tests, including range of motion 
determinations.  

4.  Readjudicate the matter on appeal to 
include consideration of whether an 
extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) is warranted.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the claimant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


